                                                               United States Bankruptcy Court
                                                                     District of New Jersey
 In re      Nelson I Antonio                                                                    Case No.   19-10706
                                                                              Debtor(s)         Chapter    13




                                                 CHAPTER 13 PLAN TRANSMITTAL LETTER

              Second Notice to Creditors affected by Motions in Chapter 13 Plans:

          You should have previously received from the court a copy of the plan proposed by the Debtor and a
      Notice of the Hearing on Confirmation.

          The enclosed plan is a copy of the one sent to you by the court. It has been served upon you again
      because the plan has been amended.

           The Confirmation Hearing has been scheduled for March 13, 2019 . Objections to any relief sought in the
      plan, including relief sought by motion, must be filed seven days prior to the Confirmation Hearing.

         YOU SHOULD CONSULT WITH YOUR ATTORNEY PROMPTLY, SINCE ENTRY OF AN
      ORDER OF CONFIRMATION WILL BIND YOU TO ALL OF THE TERMS OF THE CONFIRMED
      PLAN.




                                                                                                                             rev.8.22.13



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
